Citation Nr: 1514979	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  10-20 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1957 to April 1960 and from May 1966 to October 1967, with additional reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2012, the Board denied the issue on appeal.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court). In a May 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the issue to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

After a careful review of the evidence, the Board has determined that further development of the Veteran's service connection claim for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure, is warranted.

The Veteran asserts that he is currently diagnosed with peripheral neuropathy which was incurred as a result of exposure to herbicides during active duty service.  The record does not show that a VA examination was performed specifically in connection with the Veteran's claim.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the evidence demonstrates that the Veteran served in the Republic of Vietnam from October 1966 to October 1967, and is thus presumed to have been exposed to herbicides such as Agent Orange.  38 U.S.C.A. § 1116 (West 2014).  The Veteran's private medical records indicate that he has a current diagnosis of peripheral neuropathy, and that he discussed the possibility that this condition is related to herbicide exposure in the Republic of Vietnam with his private physicians.  However, there is no competent medical opinion on any such relationship.  Based on the evidence, the Board finds remand is warranted for a VA examination.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon, 20 Vet. App. 79. 

The Board also notes that the Court's Memorandum Decision indicated that the Board should obtain the Veteran's identified private treatment records.  However, after the Court rendered its decision, the Veteran's representative provided the Board with the private treatment records in question.  As such, the Board finds it is not necessary to obtain such records on remand.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any peripheral neuropathy.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current peripheral neuropathy is related to active duty, to include as due to herbicide exposure in the Republic of Vietnam.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

2.  Thereafter, re-adjudicate the claim of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




